     Case 1:21-cv-00052-AWI-SKO Document 8 Filed 04/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9
                                                        Case No. 1:21-cv-00052-AWI-SKO
10    RONALD HARRIS,
                                                        ORDER ADVISING PLAINTIFF OF
11                       Plaintiff,                     SCREENING REQUIREMENT
                                                        PURSUANT TO 28 U.S.C. § 1915A
12           v.
                                                        (Doc. 1)
13
      FRESNO COUNTY SHERIFF’S
14    DEPARTMENT, et al.,

15                       Defendants.
                                                    /
16

17         Plaintiff Ronald Harris, proceeding pro se, filed a complaint on January 14, 2021, and paid
18   the filing fee on February 5, 2021. (Doc. 1.) Plaintiff is advised that pursuant to 28 U.S.C. §
19   1915A, the Court must conduct an initial review of every complaint in a civil action in which a
20   prisoner seeks redress from a governmental entity, or officer or employee of a governmental entity,
21   to determine whether the complaint is legally sufficient under the applicable pleading standards.
22   The Court must dismiss a complaint, or portion thereof, if the Court determines that the complaint
23   is legally frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks
24   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). If the
25   Court determines that the complaint fails to state a claim, leave to amend may be granted to the
26   extent that the deficiencies in the complaint can be cured by amendment. Plaintiff’s complaint will
27   be screened in due course.
28
      Case 1:21-cv-00052-AWI-SKO Document 8 Filed 04/06/21 Page 2 of 2


 1          If appropriate after the case has been screened, the Clerk of Court will provide Plaintiff with
 2   the requisite forms and instructions to request the assistance of the United States Marshal in serving
 3   Defendants pursuant to Federal Rule of Civil Procedure 4.
 4
     IT IS SO ORDERED.
 5

 6 Dated:     April 5, 2021                                       /s/   Sheila K. Oberto              .
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
